Citation Nr: 0834485	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  94-45 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision that, in 
pertinent part, declined to reopen the veteran's claim for a 
nervous disorder, to include PTSD, on the basis that new and 
material evidence had not been submitted.  The veteran timely 
appealed.

In May 2000, the Board construed the issue on appeal as 
entitlement to service connection for PTSD; based on its 
procedural history, the Board considered the claim on a de 
novo basis.

Also in May 2000 and again in September 2004, the Board 
remanded the matter for additional development.


FINDING OF FACT

The competent evidence is against a finding that the veteran 
currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2002, August 2003, October 2004, and June 2005 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for PTSD, as concluded below, because 
any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service medical records contain no findings of PTSD.  In 
March 1968, the veteran was treated for headaches; the 
examiner noted nervousness.  In October 1968, the veteran 
reportedly took some medication and reported visual 
hallucinations; the assessment was acute psychosis.  No 
psychiatric disability was found at the veteran's separation 
examination in September 1968; the examiner noted the veteran 
had many nightmares.

The report of a February 1971 VA examination reflects a 
diagnosis of immature personality; impairment was minimal.

Records dated in 1981 show that the veteran was very nervous, 
depressed, and suicidal.  He was chronically angry and 
anxious, and unable to resolve his problems with his wife 
(separated 4 years).  The diagnosis was personality disorder 
with situational adjustment disorder and substance abuse.  

The report of a January 1984 VA examination reflects a 
diagnosis of immature personality with poly drug and alcohol 
abuse.

During a March 1994 VA examination, the examiner found no 
evidence in the veteran's history or in the clinical picture 
to meet the criteria for a PTSD diagnosis.

VA outpatient treatment records, dated in April 1997, include 
diagnoses of anxiety and PTSD.

During a November 1998 VA examination, the veteran's answers 
to questions were relevant and coherent.  He was not 
delusional and not hallucinating.  He referred feelings of 
worthlessness because he could not get a steady job.  The 
veteran felt ashamed because he could not help his children.  
He spoke of Vietnam with enthusiasm, and reported getting 
into a lot of trouble after Vietnam.  The examiner noted that 
the veteran's affect was adequate to the emotional content; 
his mood was anxious and depressed.  Memory was preserved.  
Judgment was fair, and insight was superficial.  The Axis I 
diagnoses were mixed substance abuse, in partial remission; 
and anxiety disorder, not otherwise specified, with 
depressive features.  The VA examiner did not diagnose PTSD.

During a September 2007 VA PTSD examination, the examiner 
reviewed the veteran's claims file and noted the veteran's 
past medical history.  The veteran reported difficulties with 
sleep due to frequent nightmares, with content of experiences 
lived while serving in Vietnam.  Current symptomatology 
reported by the veteran included nightmares, anxiety, 
intrusive thoughts, and depression.  He continued to use 
drugs and alcohol, despite knowledge of potential legal 
problems and health effects.  The event most frequently re-
experienced in nightmares was the veteran's quickly firing 
his weapon and wounding an enemy soldier in the face and 
killing him.  The examiner noted that the veteran met the 
DSM-IV stressor criterion.  However, the examiner concluded 
that the veteran's current dysfunction or impairment on 
social and occupational dimensions were secondary to 
substance use.

The Axis I diagnoses included cocaine dependence with 
physiologic dependence, alcohol dependence with physiologic 
dependence, depressive disorder not otherwise specified, and 
nicotine dependence.  The examiner noted that none of these 
diagnoses was related to military experience.
 
The examiner indicated that while the veteran's complaints of 
nightmares and intrusive thoughts of traumatic experiences in 
Vietnam are suggestive of PTSD, not all of the necessary DSM-
IV criteria had been met.  The veteran had not described a 
cause-and-effect relationship between symptoms of nightmares, 
flashbacks, and anxiety, and his impaired social and 
occupational functioning.  The examiner concluded that, while 
there was evidence of dysfunctionability over time, the 
impaired functionability in the interpersonal and 
occupational realms was secondary to the use of substances.  
The VA examiner did not diagnose PTSD.

Some PTSD symptoms have been documented in the claims file.  
While there are clinical diagnoses, including PTSD, in a few 
outpatient treatment records, those reports did not cite to 
and discuss the DSM IV criteria and did not include a 
complete mental status interview with a discussion of the 
veteran's stressors and the criteria upon which a diagnosis 
was reached.  The VA examination reports are supported by the 
evidence of record, more detailed, more persuasive and 
deserving of greater probative value.  A clear preponderance 
of the record is against a finding that the veteran has PTSD.  

Without a diagnosis of PTSD, there is no basis to grant 
service connection and no need to discuss the other necessary 
criteria to grant service connection, i.e., the need for a 
corroborated stressor and a link between that stressor and 
the diagnosis of PTSD.  Although the veteran has stated that 
he has PTSD, he is a lay person, and lacks the requisite 
medical knowledge to make a competent diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, the competent 
evidence weighs against a finding that he currently has PTSD.  
Hence, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  




ORDER

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


